             Case 2:16-cr-00096-JAM Document 83 Filed 12/10/20 Page 1 of 2



1    LAW OFFICE OF BENJAMIN RAMOS
     Benjamin Ramos (State Bar No. 156643)
2    705 E. Bidwell, Suite 2-359
     Folsom, CA 95630
3    Telephone: (916) 358-9842
     Email: benjamin__ramos@comcast.net
4
5    Attorney for Movant-Defendant,
     TYLER HOOPER
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                               Case No. 2:16-cr-00096-JAM
12                                                ORDER ON REQUEST TO SEAL
                           Plaintiff,             DOCUMENTS
13         vs.
14   TYLER HOOPER,
15                         Defendant.
16
17
18         Pursuant to Local Rules 140 and 141, Defendant/Movant, TYLER HOOPER, requests

19   an Order sealing confidential records submitted in this case.

20         Defendant’s Request is based on HIPPA, 42 U.S.C. § 1320d–5(a)(1)): “HIPAA’s stated

21   purpose of protecting a patient’s right to the confidentiality of his or her individual medical

22   information is a compelling federal interest. California similarly recognizes a person’s

23   interest in protecting private medical information. See Dep’t of Motor Vehicles v. Superior

24   Court, 100 Cal.App.4th 363, 373, 122 Cal.Rptr.2d 504, 511 (Cal.Ct.App.2002).” California

25   v. Crenshaw Mony Life Insurance Company, 318 F.Supp.2d 1015, United States District

26   Court, S.D. (2004).

27         Defendant’s Request is GRANTED.

28
                                             -1-
                               ORDER ON REQUEST TO SEAL DOCUMENTS
             Case 2:16-cr-00096-JAM Document 83 Filed 12/10/20 Page 2 of 2



1          All records and exhibits submitted in this matter containing confidential information,
2    including but not limited to Defendant’s release plan, and any other new records containing
3    information protected from disclosure by law are ordered sealed.
4
5    IT IS SO ORDERED.
6
     DATED: December 10, 2020                  /s/ John A. Mendez
7
                                               THE HONORABLE JOHN A. MENDEZ
8                                              UNITED STATES DISTRICT COURT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
                            ORDER ON REQUEST TO SEAL DOCUMENTS
